



Exhibit 10.4


Deutsche Bank ex109a01.jpg [ex109a01.jpg]


 
Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500
Internal Reference: 820251



January 30, 2019
To: Wright Medical Group N.V. | Legal
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: +31 20 675 4002
Email: James.Lightman@wright.com


and


Wright Medical Group, Inc. | Legal
1023 Cherry Road
Memphis, TN 38117
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Telephone No.: (901)-867-4743
Email: James.Lightman@wright.com


Re:    Call Option Transaction











DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL


dbfootera03.jpg [dbfootera03.jpg]

--------------------------------------------------------------------------------





DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Dealer”) and Wright Medical Group, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). In
entering into the Transaction with Counterparty, Dealer has requested that
Wright Medical Group N.V. (“Parent”), Counterparty’s ultimate parent entity,
make certain representations, warranties and agreements for the benefit of
Dealer, and Parent has agreed to make such representations, warranties and
agreements as set forth in this Confirmation. This letter agreement constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.
This Confirmation shall replace any previous agreements with respect to the
Transaction and serve as the final documentation for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Private Placement
Circular dated June 20, 2018 (the “Private Placement Circular”) relating to the
1.625% Cash Exchangeable Senior Notes due 2023 (as originally issued by
Counterparty, the “Exchangeable Notes” and each USD 1,000 principal amount of
Exchangeable Notes, an “Exchangeable Note”) issued by Counterparty in an
aggregate initial principal amount of USD 675,000,000, and to be issued pursuant
to the Exchange Agreements (as defined in Section 9(t) below) in an aggregate
additional principal amount of USD 120,223,000, pursuant to an Indenture dated
June 28, 2018 among Counterparty, Parent, as guarantor, and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Private Placement Circular, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Private Placement Circular. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Private
Placement Circular, the descriptions thereof in the Private Placement Circular
will govern for purposes of this Confirmation. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date hereof, and if the Indenture is amended following such date, any
such amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
parties have engaged in, or refrained from engaging in, substantial financial
transactions and have taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.
This Confirmation evidences a complete and binding agreement among Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates, and a



2

--------------------------------------------------------------------------------





complete and binding agreement among Dealer, Counterparty and Parent as to the
representations, warranties and agreements of Parent as set forth herein. This
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the 2002 ISDA Master Agreement (the “Agreement”) as if Dealer,
Counterparty and Parent had executed an agreement in such form (but without any
Schedule except for (i) the election of US Dollars (“USD”) as the Termination
Currency, and (ii) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. The parties acknowledge that the Transaction to which this
Confirmation relates is not governed by, and shall not be treated as a
transaction under, any other ISDA Master Agreement entered into among the
parties from time to time. In the event of any inconsistency between this
Confirmation and the Agreement, this Confirmation shall govern.


2.
The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:



General Terms.    
Trade Date:
January 30, 2019

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The ordinary shares of Parent, par value 0.03 Euros per share (Exchange symbol
“WMGI”).

Number of Options:
120,223. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Each of Counterparty and Parent acknowledges and agrees that (x) none of the
“Options” under, and as defined in, the Existing Bond Hedge Confirmations, will
be exercisable or subject to termination under the


3

--------------------------------------------------------------------------------





respective Sections 9(h)(ii)-(iii) thereunder until all of the Options hereunder
have been (or, after giving effect to the relevant analogous Notice of Exercise
or Repayment Notice, as applicable, will be) exercised or terminated and (y)
Counterparty will not deliver a “Notice of Exercise” or “Repayment Notice”, as
applicable, under, and as defined in, the Existing Bond Hedge Confirmations
until all of the Options hereunder have been (or, after giving effect to the
relevant analogous notice hereunder, will be) exercised or terminated. The
“Existing Bond Hedge Confirmations” shall mean, collectively, (i) that certain
confirmation re “Call Option Transaction” dated June 20, 2018 between
Counterparty and Bank of America, N.A. and (ii) that certain confirmation re
“Call Option Transaction” dated June 20, 2018 between Counterparty and JPMorgan
Chase Bank, National Association, London Branch.
Applicable Percentage:
50%

Option Entitlement:
A number equal to the product of the Applicable Percentage and 29.9679.

Strike Price:
USD 33.3690

Premium:
USD 12,984,084

Premium Payment Date:
February 7, 2019

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Excluded Provisions:
Section 14.03 and Section 14.04(h) of the Indenture.

Procedures for Exercise.    
Exchange Date:
With respect to any exchange of an Exchangeable Note, the date on which the
Holder (as such term is defined in the Indenture) of such Exchangeable Note
satisfies all of the requirements for exchange thereof as set forth in
Section 14.02(b) of the Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall an
Exchange Date be deemed to occur hereunder (and no Option shall be exercised or
deemed to be exercised hereunder) with respect to any surrender of



4

--------------------------------------------------------------------------------





an Exchangeable Note for exchange in respect of which Counterparty has elected
to designate a financial institution for “exchange” of such Exchangeable Note
pursuant to Section 14.08 of the Indenture in lieu of exchange with
Counterparty.
Expiration Time:
The Valuation Time

Expiration Date:
June 15, 2023, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, on each Exchange Date in
respect of which a Notice of Exchange that is effective as to Counterparty has
been delivered by the relevant exchanging Holder, a number of Options equal to
the number of Exchangeable Notes in denominations of USD 1,000 as to which such
Exchange Date has occurred shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing, including by email, before 5:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for the Options being exercised of (i) the
number of such Options and (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date; provided that in respect of
Options relating to Exchangeable Notes with an Exchange Date occurring on or
after the 65th Scheduled Valid Day preceding June 15, 2023, such notice may be
given on or prior to the second Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the number of such Options.



5

--------------------------------------------------------------------------------





Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in good faith and in its commercially reasonable
discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m. (New York City time) on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares.”
Settlement Terms.    
Settlement Method:
Cash Settlement

Cash Settlement:
In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of any Option exercised or deemed exercised hereunder. In no event
will the Option Cash Settlement Amount be less than zero.

Option Cash Settlement Amount:
In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (y) above results
in a negative number, such number shall be replaced with the number “zero”.



6

--------------------------------------------------------------------------------





Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page WMGI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Valid Day, as determined by the Calculation Agent
using, if practicable, a volume-weighted average method). The Relevant Price
will be determined without regard to after-hours trading or any other trading
outside of the regular trading session trading hours.

Settlement Averaging Period:
For any Option:

(i)    if the related Exchange Date occurs prior to the 65th Scheduled Valid Day
immediately preceding the Expiration Date, the 60 consecutive Valid Days
commencing on, and including, the second Valid Day following such Exchange Date;
or


7

--------------------------------------------------------------------------------





(ii)    if the related Exchange Date occurs on or following the 65th Scheduled
Valid Day immediately preceding the Expiration Date, the 60 consecutive Valid
Days commencing on, and including, the 62nd Scheduled Valid Day immediately
prior to the Expiration Date.
Settlement Date:
For any Option, the date cash is paid under the terms of the Indenture with
respect to the exchange of the Exchangeable Note related to such Option.

Settlement Currency:
USD

Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty or Parent shall be, upon delivery, subject to
restrictions and limitations arising from Parent’s status as issuer of the
Shares under applicable securities laws and Counterparty’s status as an
affiliate of Parent under applicable securities laws, (ii) Dealer may deliver
any Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).



3.
Additional Terms applicable to the Transaction.



Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Exchange Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP” or “Daily Exchange
Value” (each as defined in the Indenture). For the avoidance of doubt, Dealer
shall not have any delivery obligation hereunder in respect of any “Distributed
Property” delivered by Parent pursuant to the fourth sentence of
Section 14.04(c) of the Indenture or any payment obligation in respect of any
cash paid by Parent pursuant to the fourth sentence of Section 14.04(d) of



8

--------------------------------------------------------------------------------





the Indenture (collectively, the “Exchange Rate Adjustment Fallback
Provisions”), and no adjustment shall be made to the terms of the Transaction on
account of any event or condition described in the Exchange Rate Adjustment
Fallback Provisions.
Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction.

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:
(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Exchangeable Notes that involves an exercise of discretion by Counterparty,
Issuer or its board of directors, as applicable (including, without limitation,
pursuant to Section 14.05 of the Indenture, Section 14.07(a) of the Indenture or
any supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner, after consultation with Counterparty; provided,
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Exchangeable Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Exchange Date, then the Calculation Agent shall make an
adjustment, as determined by it in a commercially reasonable manner, after
consultation with Counterparty, to the terms hereof in order to account for such
Potential Adjustment Event;


9

--------------------------------------------------------------------------------





(ii) in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty or Parent has publicly announced the event or condition giving rise
to such Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner, after consultation with
Counterparty, as appropriate to reflect the costs (including, but not limited
to, hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such event or condition
not having been publicly announced prior to the beginning of such period; and
(iii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Exchange Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Exchange Rate” (as defined in the Indenture) is adjusted
as a result of such Potential Adjustment Event and subsequently re-adjusted
(each of clauses (a), (b) and (c), a “Potential Adjustment Event Change”) then,
in each case, the Calculation Agent shall have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner, after consultation with Counterparty, as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its hedging activities as a result of such Potential Adjustment Event Change.
Dilution Adjustment Provisions:
Section 14.04(a), (b), (c), (d), (e) and Section 14.05 of the Indenture.



Extraordinary Events applicable to the Transaction:


10

--------------------------------------------------------------------------------





Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Reorganization Event” in Section 14.07(a) of the
Indenture.

Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, and to the extent the
Calculation Agent determines appropriate, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares (in the case of a Merger Event), Strike
Price, Number of Options, Option Entitlement, the definitions of “Exchange”,
“Relevant Price”, “Settlement Averaging Period”, “Valid Day”, “Scheduled Valid
Day”, “Market Disruption Event”, the number of Share thresholds in Section
9(b)(i) and 9(b)(ii) of this Confirmation and any other variable relevant to the
exercise, settlement or payment for the Transaction, subject to the second
paragraph under “Method of Adjustment”; provided, however, that such adjustment
shall be made without regard to any adjustment to the Exchange Rate pursuant to
any Excluded Provision; provided further that if, with respect to a Merger Event
or a Tender Offer, (i) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) shares of an entity or person that is
not a (1) Dutch public limited company, (2) corporation or limited liability
company that is treated, or, if disregarded for U.S. federal income tax
purposes, its regarded owner is treated, as a “United States person” under
Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”) (any such corporation or limited liability company being referred to
hereinafter as a “U.S. Entity”) or (3) solely in the case of a Non-US Merger
Transaction in respect of which Counterparty and Issuer have satisfied all of
the requirements set forth in Sections 9(a) and 9(v) below,



11

--------------------------------------------------------------------------------





a corporation or entity treated as a corporation for U.S. federal income tax
purposes organized and existing under the laws of the Islands of Bermuda, the
Netherlands, Belgium, Switzerland, Luxembourg, the Republic of Ireland, Canada
or the United Kingdom), or (ii) the Counterparty to the Transaction following
such Merger Event or Tender Offer, will not be a U.S. Entity or will not be the
Issuer or a wholly-owned subsidiary of the Issuer following such Merger Event or
Tender Offer, then Cancellation and Payment (Calculation Agent Determination)
may apply at Dealer’s sole election.
Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re‑listed, re‑traded or re‑quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re‑quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:    
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)    Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A)


12

--------------------------------------------------------------------------------





thereof: “in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following two phrases at the end of such Section:
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
Increased Cost of Hedging:
Applicable

Hedging Party:
For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Determining Party:
For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Non-Reliance:
Applicable.

Agreements and Acknowledgements
Regarding Hedging Activities:
Applicable



13

--------------------------------------------------------------------------------





Additional Acknowledgments:
Applicable



4.
Calculation Agent. Dealer; provided, however, that all calculations,
adjustments, specifications, choices and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. The parties
agree that they will work reasonably to resolve any disputes as set forth in the
immediately following paragraph.



In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Counterparty, the Hedging Party, the Determining Party or the
Calculation Agent, as the case may be, shall promptly provide to Counterparty a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential). If
Counterparty promptly disputes such calculation, adjustment or determination in
writing and provides reasonable detail as to the basis for such dispute, the
Calculation Agent shall, to the extent permitted by applicable law, discuss the
dispute with Counterparty in good faith.
5.
Account Details.



(a)
Account for payments to Counterparty:1 



Bank:     Bank of America
ABA#:     026009593
Acct No.:     
Acct Name:    Wright Medical Group, Inc.


(b)
Account for payments to Dealer:



Bank: Bank of New York
SWIFT: IRVTUS3N
ABA#: 021-000-018
Acct Name: Deutsche Bank Securities Inc.
Acct No.:








___________________________
1 
Company to advise.

6.
Offices.



(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.



(b)
The Office of Dealer for the Transaction is: London.



14

--------------------------------------------------------------------------------







Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB


7.
Notices.



(a)
Address for notices or communications to Counterparty and Parent:



Wright Medical Group N.V. | Legal
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: +31 20 675 4002
Email: James.Lightman@wright.com


and


Wright Medical Group, Inc. | Legal
1023 Cherry Road
Memphis, TN 38117
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Telephone No.: (901)-867-4743
Email: James.Lightman@wright.com


and


Ropes & Gray LLP
Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
Telephone No: (212) 596-9000
Facsimile No: (212) 596-9090
Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com


(b)
Address for notices or communications to Dealer:



To:         Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention:     Andrew Yaeger
Faiz Khan
Telephone:     (212) 250-2717
(212) 250-0668
Email:         Andrew.Yaeger@db.com
Faiz.Khan@db.com
equity-linked.notifications@list.db.com


15

--------------------------------------------------------------------------------







8.
Representations and Warranties of Counterparty and Parent.

Each of Counterparty and Parent hereby represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:
(a)
Each of Counterparty and Parent has all necessary corporate power and authority
to execute, deliver and perform its obligations in respect of the Transaction;
such execution, delivery and performance have been duly authorized by all
necessary corporate action on Counterparty’s or Parent’s part; and this
Confirmation has been duly and validly executed and delivered by each of
Counterparty and Parent and constitutes its valid and binding obligation,
enforceable against Counterparty or Parent in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.



(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of either of Counterparty or Parent hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty or Parent, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which either of Counterparty or Parent or any of its subsidiaries is a party or
by which either of Counterparty or Parent or any of its subsidiaries is bound or
to which either of Counterparty or Parent or any of its subsidiaries is subject,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.



(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty or Parent of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws or, with respect to
Parent, under Regulation (EU) No 596/2014 of the European Parliament and of the
Council of 16 April 2014 on market abuse.



(d)
Neither Counterparty nor Parent is and, after consummation of the transactions
contemplated hereby, neither Counterparty nor Parent will be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.



(e)
Each of Counterparty and Parent is an “eligible contract participant” (as such
term is defined in Section 1a(18) of the Commodity Exchange Act, as amended,
other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).





16

--------------------------------------------------------------------------------





(f)
None of Counterparty, Parent nor their respective its affiliates is, on the date
hereof, in possession of any material non-public information with respect to
Counterparty, Parent or the Shares.



(g)
With respect to both Counterparty and Parent, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity), except for the reporting requirements of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
rules promulgated thereunder, or, with respect to Parent, the reporting or
registration requirements pursuant to the Dutch Corporate Income Tax Act 1969
(Wet op de vennootschapsbelasting 1969) and the Dutch State Taxes Act (Algemene
wet inzake rijksbelastingen), in each case, as a result of Dealer or its
affiliates owning or holding (however defined) Shares.



(h)
Each of Counterparty and Parent (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.



9.
Other Provisions.



(a)
Each of Counterparty and Parent shall deliver to Dealer an opinion of counsel
(which, with respect to Parent, shall be an opinion of Dutch counsel), dated as
of the date hereof, or as soon as reasonably practicable thereafter but in no
case later than the Premium Payment Date, with respect to the matters set forth
in Sections 8(a) through (c). Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.



(b)
Repurchase Notices. Parent shall, on any day on which Parent effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares as determined on such day is (i) less than 120,850,328 (in
the case of the first such notice) or (ii) thereafter more than 3,954,376 less
than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty and Parent jointly and severally agree to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of



17

--------------------------------------------------------------------------------





Parent’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Parent’s failure to provide Dealer with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Parent in writing, and Counterparty and/or Parent, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty and/or Parent may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding. Neither
Counterparty nor Parent shall be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty and Parent jointly and severally agree to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Neither Counterparty nor Parent shall, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty and Parent hereunder, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph (b) are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.


(c)
Regulation M. Each of Parent and each of its subsidiaries is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Parent, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Parent shall not, and shall cause each of its subsidiaries not to,
until the second Scheduled Trading Day immediately following the Trade Date,
engage in any such distribution.



(d)
No Manipulation. Neither Counterparty nor Parent is entering into the
Confirmation and transactions contemplated hereby to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security



18

--------------------------------------------------------------------------------





convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act or, with respect to Parent, the Dutch Act on Financial
Supervision (Wet op het Financieel Toezicht).


(e)
Transfer or Assignment.



(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions



(A)
With respect to any Transfer Options, neither Parent nor Counterparty shall be
released from its notice and indemnification obligations pursuant to
Section 9(b) or any obligations under Section 9(m) or 9(q) of this Confirmation;



(B)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party, Counterparty and Parent, as are requested and reasonably
satisfactory to Dealer;



(C)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;



(D)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;



(E)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clause (C) will not occur upon or after such
transfer and assignment; and



(F)
Counterparty and Parent, jointly and severally, shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment;





19

--------------------------------------------------------------------------------





(ii)
Dealer may, without Counterparty’s or Parent’s consent, transfer or assign all
or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such transfer or assignment, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer, or (B) to
any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer and (2) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its good faith and commercially reasonable efforts to effect
a transfer or assignment of Options to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction,



20

--------------------------------------------------------------------------------





expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty or Issuer, as applicable, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.


(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty or Parent, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities, or to make or receive
such payment in cash, and otherwise to perform Dealer’s obligations in respect
of the Transaction and any such designee may assume such obligations. Dealer
shall be discharged of its obligations to Counterparty and Parent to the extent
of any such performance.



(f)
Ratings Decline. If at any time the long term, unsecured and unsubordinated
indebtedness of Dealer is rated Ba1 or lower by Moody’s or BB+ or lower by S&P
(any such rating, a “Ratings Downgrade”), then Counterparty may, at any time
following the occurrence and during the continuation of such Ratings Downgrade,
provide written notice to Dealer specifying that it elects for this Section 9(f)
to apply (a “Trigger Notice”). Upon receipt by Dealer of a Trigger Notice from
Counterparty, Dealer shall promptly elect that either (i) the parties shall
negotiate in good faith terms for collateral arrangements pursuant to which
Dealer is required to provide collateral (including, but not limited to, equity
or equity-linked securities issued by Counterparty or Issuer, as applicable) to
Counterparty in respect of the Transaction with a value equal to the full
mark-to-market exposure of Counterparty under the Transaction, as determined by
Dealer in a good faith commercially reasonable manner, or (ii) an Additional
Termination Event shall occur and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, and
(B) the Transaction shall be the sole Affected Transaction.





21

--------------------------------------------------------------------------------





(g)
[Reserved].



(h)
Additional Termination Events.



(i)
Notwithstanding anything to the contrary in this Confirmation if an event of
default occurs under the terms of the Exchangeable Notes as set forth in
Section 6.01 of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.



(ii)
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” of any Notice of Exercise in respect of Options that relate
to Exchangeable Notes as to which additional Shares would be added to the
Exchange Rate pursuant to Section 14.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) (such Exchangeable
Notes, “Make-Whole Exchangeable Notes”) shall constitute an Additional
Termination Event as provided in this Section 9(h)(ii). Upon receipt of any such
Notice of Exercise, Dealer shall designate an Exchange Business Day following
such Additional Termination Event (which Exchange Business Day shall in no event
be earlier than the related settlement date for such Exchangeable Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Make-Whole Exchange Options”) equal
to the lesser of (A) the number of such Options specified in such Notice of
Exercise and (B) the Number of Options as of the date Dealer designates such
Early Termination Date (prior to giving effect to a reduction thereto on such
date pursuant to the immediately following sentence). As of any such Early
Termination Date, the Number of Options shall be reduced by the applicable
number of Make-Whole Exchange Options. Any payment hereunder with respect to
such termination of the Make-Whole Exchange Options shall be calculated pursuant
to Section 6 of the Agreement using a volatility input that is equal to the
Relevant Volatility Input, as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Make-Whole Exchange
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Exchange Rate
pursuant to Section 14.03 of the Indenture); provided that the amount of cash
deliverable in respect of such early termination by Dealer to Counterparty shall
not be greater than the product of (x) the Applicable



22

--------------------------------------------------------------------------------





Percentage, (y) the number of Make-Whole Exchange Options and (z) the excess of
(I) (1) the Exchange Rate (after taking into account any applicable adjustments
to the Exchange Rate pursuant to Section 14.03 of the Indenture) multiplied by
(2) a price per Share determined by the Calculation Agent over (II) the
principal amount per Make-Whole Exchangeable Note, as determined by the
Calculation Agent. For the avoidance of doubt, if the Transaction (or a portion
of the Transaction) is subject to termination or cancellation both (i) pursuant
to this Section 9(h)(ii) and (ii) pursuant to either Section 12.7 or Section
12.9 of the Equity Definitions, in each case, as a result of the same
“Make-Whole Fundamental Change” (as defined in the Indenture), as determined by
Dealer in good faith and commercially reasonably, any such termination or
cancellation payment with respect to the Transaction (or such portion of the
Transaction, as applicable) shall be calculated using a volatility input that is
equal to the Relevant Volatility Input. “Relevant Volatility Input” means a
volatility input that is determined by Dealer in good faith and in a
commercially reasonable manner and which, without limitation, may be based on
implied volatility levels for options on the Shares with strike prices
approximate to the Strike Price of the Transaction or approximate to the strike
price of over-the-counter equity options on the Shares that are included in its
commercially reasonable Hedge Positions with respect to the Transaction, in each
case, as determined by Dealer in good faith and a commercially reasonable
manner; provided that, if (i) Dealer (whether in its capacity as “Calculation
Agent”, “Determining Party”, “Hedging Party” or otherwise) is required to
determine a volatility input under any over-the-counter equity option
transaction to which Dealer is a party and to which Counterparty (or, if
different, Issuer) is a party relating to the Shares (such equity option
transactions, “Relevant Positions”) and (ii) Dealer determines that such
Relevant Positions (or a portion thereof) are terminated, cancelled, offset or
otherwise unwound at approximately the same time (as determined by Dealer in
good faith and commercially reasonably) as the Transaction (or portion thereof)
is terminated, cancelled, offset or otherwise unwound, Dealer shall use a
Relevant Volatility Input that is no less than such volatility input for such
Relevant Positions. For the avoidance of doubt, a Relevant Volatility Input that
is equal to the volatility input for any Relevant Positions shall, in no event,
be deemed to be commercially unreasonable.


(iii)
(a) Promptly following any Repayment Event (as defined below) (but, in any
event, within 5 Scheduled Trading Days following settlement thereof),
Counterparty may notify Dealer of such Repayment Event and the aggregate
principal amount of Exchangeable Notes subject to such Repayment Event (the
“Repayment Exchangeable Notes”) (any such notice, a “Repayment Notice”). The
receipt by Dealer from Counterparty of any Repayment Notice shall constitute an
Additional Termination Event as provided in this Section 9(h)(iii).





23

--------------------------------------------------------------------------------





(b)    Upon receipt of any such Repayment Notice, Dealer shall designate an
Exchange Business Day following receipt of such Repayment Notice (which Exchange
Business Day will in no event be earlier than the settlement date for the
relevant Repayment Event) as an Early Termination Date with respect to a
portion (the “Repayment Terminated Portion”) of the Transaction consisting of a
number of Options (the “Repayment Options”) equal to the lesser of (A) the
number of Repayment Exchangeable Notes in denominations of USD1,000 that are
subject to the relevant Repayment Event and (B) the Number of Options as of the
date Dealer designates such Early Termination Date (prior to giving effect to a
reduction thereto on such date pursuant to the immediately following sentence).
As of any such Early Termination Date, the Number of Options shall be reduced by
the applicable number of Repayment Options.
(c)    Any payment or delivery in respect of such termination of the Repayment
Terminated Portion of the Transaction shall be made pursuant to Section 6 of the
Agreement. If Dealer determines or otherwise uses a volatility input in
determining an Early Termination Amount under Section 6 of the Agreement in
respect of an Additional Termination Event pursuant to this Section 9(h)(iii),
Dealer shall use the Relevant Volatility Input.  Counterparty shall be the sole
Affected Party with respect to such Additional Termination Event and the
Repayment Terminated Portion of the Transaction shall be the sole Affected
Transaction. “Repayment Event” means that (i) any Exchangeable Notes are
repurchased by Counterparty, Parent, any other guarantor under the Exchangeable
Notes or any of their subsidiaries, (ii) any Exchangeable Notes are delivered to
Counterparty, Parent or any other guarantor under the Exchangeable Notes in
exchange for delivery of any property or assets of such party or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Exchangeable Notes is repaid prior to the final maturity date of the
Exchangeable Notes (other than upon an event of default under the Exchangeable
Notes described in Section 9(h)(i)), or (iv) any Exchangeable Notes are
exchanged by or for the benefit of the Holders (as defined in the Indenture)
thereof for any other securities of Counterparty, Parent, any other guarantor
under the Exchangeable Notes or any of their Affiliates (as defined in the
Indenture) (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that no exchange of Exchangeable
Notes pursuant to the terms of the Indenture shall constitute a Repayment Event.
 Each of Counterparty and Parent acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of any action
taken by Parent, Counterparty or any of their Affiliates (as defined in the
Indenture) in respect of a Repayment Event, including, without limitation, the
delivery of a Repayment Notice.
(d)    Counterparty shall cause any Exchangeable Notes subject to a Repayment
Event to be promptly cancelled and each of Parent and


24

--------------------------------------------------------------------------------





Counterparty acknowledges and agrees that, except to the extent provided above
in this Section 9(h)(iii), all such Exchangeable Notes subject to a Repayment
Event will be deemed for all purposes under the Transaction to be permanently
extinguished and no longer outstanding.
(i)
Amendments to the Equity Definitions.



(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.



(j)
Setoff. Obligations under the Transaction shall not be set off by any party
against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise. For the avoidance of doubt, in the
event of bankruptcy or liquidation of Parent, Counterparty or Dealer, no party
shall have the right to set off any obligation that it may have to the other
parties under the Transaction against any obligation such other parties may have
to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.



(k)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, the Tender Offer Date, the Announcement Date (in
the case of Nationalization, Insolvency or Delisting), the Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes (which
representation is confirmed to Dealer in writing by Issuer, if other than
Counterparty) the representation set forth in Section 8(f) as of the date of
such election and (c) Dealer agrees, in its reasonable discretion, to such
election, in which case the provisions of Section 12.7 or Section 12.9 of the
Equity Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as
the case may be, shall apply.





25

--------------------------------------------------------------------------------





Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d) (ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Unit Price the Calculation Agent
may consider, if commercially reasonable, the purchase price paid in connection
with the purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share



26

--------------------------------------------------------------------------------





(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent.
Failure to Deliver:
Applicable

Other applicable provisions:
If the Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.



(l)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.



(m)
Registration. Parent hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Parent shall (or shall cause Issuer to if other than Parent), at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Parent, (ii) in
order to allow Dealer to sell



27

--------------------------------------------------------------------------------





the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase, or cause Counterparty to purchase, the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.


(n)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty, Parent and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty or Dealer relating to such tax treatment and tax
structure.



(o)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably and in good faith determines, based on
the advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) to enable Dealer to effect transactions
with respect to Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
60 Valid Days after the original Valid Day or date of valuation, payment or
delivery, as the case may be.



(p)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.



(q)
Notice of Certain Other Events. Each of Counterparty and Parent covenants and
agrees that:



28

--------------------------------------------------------------------------------







(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty and/or Parent shall give Dealer written notice of the
types and amounts of consideration that holders of Shares have elected to
receive upon consummation of such Merger Event (the date of such notification,
the “Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and



(ii)
(A) Counterparty and/or Parent shall give Dealer commercially reasonable advance
(but in no event less than one Exchange Business Day) written notice of the
sections of the Indenture and, if applicable, the formula therein pursuant to
which any adjustment will be made to the Exchangeable Notes in connection with
any Potential Adjustment Event (other than in respect of the Dilution Adjustment
Provision set forth in Section 14.04(b)of the Indenture), Merger Event or Tender
Offer and (B) promptly following any such adjustment Counterparty and/or Parent
shall give Dealer written notice of the details of such adjustment.



(r)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).



(s)
Agreements and Acknowledgements Regarding Hedging. Each of Counterparty and
Parent understands, acknowledges and agrees with Dealer that: (A) at any time on
and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Relevant Prices; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the Relevant Prices, each in a manner that may be adverse to Counterparty or
Parent.





29

--------------------------------------------------------------------------------





(t)
Early Unwind. In the event any exchange of “New Notes” (as defined in those
certain letter agreements “Re: Exchange for Wright Medical Group Inc. 1.625%
Cash Exchangeable Senior Notes due 2023” entered into among Counterparty, Parent
and certain holders of the Counterparty’s 2.00% Cash Convertible Senior Notes
due 2020 on the date hereof (the “Exchange Agreements”)) is not consummated with
such holders for any reason by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer,
Counterparty and Parent with respect to the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed as Hedging Activities in respect of this Transaction either prior to
or after the Early Unwind Date. Each of Dealer, Counterparty and Parent
represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.



(u)
Designation by Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Parent or Counterparty, Dealer
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty and Parent to the
extent of any such performance.



(v)
Non-US Merger Transactions. Issuer shall not enter into or consummate any Non-US
Merger Transaction unless the successor Issuer and Counterparty immediately
following such Non-US Merger Transaction repeats to Dealer immediately following
such Non-US Merger Transaction the representations and warranties set forth in
Sections 8(a), 8(b), 8(c) and 8(d) of this Confirmation (as if references
therein to (i) “execute, deliver” were replaced with “assume”, (ii) “execution,
delivery” and “execution and delivery” were replaced with “assumption” and (iii)
“executed and delivered” were replaced with “assumed”). “Non-US Merger
Transaction” means any Merger Event, reincorporation of Issuer, corporate
inversion of Issuer or similar transaction pursuant to which (x) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (y) the Issuer following such Merger Event, reincorporation of
Issuer or corporate inversion of Issuer is organized in a jurisdiction other
than the United States, any State thereof or the District of Columbia.

Notwithstanding anything to the contrary in this Confirmation if (1) Issuer
enters into or consummates any Non-US Merger Transaction pursuant to which the
Issuer following such Non-US Merger Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,


30

--------------------------------------------------------------------------------





(2) Counterparty ceases to be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia that is a
wholly-owned subsidiary of Issuer, or (3) Issuer enters into or consummates any
Non-US Merger Transaction and does not comply with the requirements of the
immediately previous paragraph of this Section 9(v), then such transaction or
event shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.
If, at any time following the occurrence of any Non-US Merger Transaction,
Dealer determines in good faith that (x) such Non-US Merger Transaction has had
an adverse effect on Dealer’s rights and obligations under the Transaction or
(y) Dealer would incur an increased amount of tax, duty, expense or fee to (1)
acquire, establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) it deems necessary to hedge the economic risk of
entering into and performing its obligations with respect to the Transaction, or
(2) realize, recover or remit the proceeds of any such transaction(s) or
asset(s) (each of the events described in clause (x) and clause (y) above, a
“Non-US Merger Event”), then, in either case, Dealer shall give notice to
Counterparty of such Non-US Merger Event. Concurrently with delivering such
notice, Dealer shall give notice to Counterparty of a Price Adjustment that
Dealer reasonably and in good faith determines appropriate to account for the
economic effect on the Transaction of such Non-US Merger Event (unless Dealer
determines that no Price Adjustment will produce a commercially reasonably
result, in which case Dealer shall so notify Counterparty). Unless Dealer
determines in good faith that no Price Adjustment will produce a commercially
reasonably result, within one Scheduled Trading Day of receipt of such notice,
Counterparty shall notify Dealer that it elects to (A) agree to amend the
Transaction to take into account such Price Adjustment or (B) pay Dealer the
amount determined by Dealer that corresponds to such Price Adjustment (and, in
each case, Counterparty and Parent shall each repeat the representation set
forth in Section 8(f) of this Confirmation (which representation is confirmed to
Dealer in writing by Issuer, if other than Parent) as of the date of such
election). If Counterparty fails to give such notice to Dealer of its election
in accordance with the foregoing by the end of that first Scheduled Trading Day,
or if Dealer determines that no Price Adjustment will produce a commercially
reasonably result, then such failure or such determination, as the case may be,
shall constitute an Additional Termination Event applicable to the Transaction
(it being understood that in the case of a Non-US Merger Event solely pursuant
to clause (x) of the definition thereof, such determination shall constitute an
Additional Termination Event only if the relevant adverse effect may have a
material impact on Dealer’s rights and obligations under the Transaction, as
determined by Dealer in good faith) and, with respect to such Additional
Termination Event, (1) Counterparty shall be deemed to be the sole Affected
Party, (2) the Transaction shall be the sole Affected Transaction and (3) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.


31

--------------------------------------------------------------------------------





For the avoidance of doubt, the parties hereto agree and acknowledge that (I)
the occurrence of an Non-US Merger Event shall not preclude the occurrence of
one or more additional, subsequent Non-US Merger Events and (II) if a Non-US
Merger Event occurs, Dealer will determine, in its sole discretion, whether to
exercise its rights under the provisions of this Section 9(v) and/or the rights
and remedies of Dealer and its affiliates under any other provision of this
Confirmation, the Equity Definitions and the Agreement.
Upon Counterparty’s request prior to the consummation of any Non-US Merger
Transaction, Dealer will provide Counterparty with a good faith estimate of an
indicative, non-binding price at which Dealer would effect a transfer or
assignment of the Options to a third party corporate equity derivatives dealer
as of the date of such indicative, non-binding price (it being understood that
such indicative, non-binding price will not in any way commit Dealer to
effecting such a transfer or assignment, whether at such price or at any price,
and that any such transfer or assignment will be effected by Dealer in its sole
discretion on pricing and other terms acceptable to Dealer, including with
respect to Dealer’s Hedge Positions with respect to the Options and any
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer). In addition, upon Counterparty’s
request prior to the consummation of any Non-US Merger Transaction in which
Counterparty sets forth in reasonable detail the terms of such Non-US Merger
Transaction and any Non-US Merger Event that Counterparty believes may apply in
connection therewith, Dealer will provide Counterparty with a good faith
estimate of an indicative, non-binding Price Adjustment, if any, that Dealer
determines at such time would account for the economic effect on the Transaction
of such Non-US Merger Transaction and Non-US Merger Event, if any, based on
information related thereto provided to Dealer by the Counterparty (it being
understood that such indicative, non-binding Price Adjustment will not in any
way limit or alter Dealer’s adjustment or other rights in respect of the Option
with respect to such Non-US Merger Transaction or Non-US Merger Event or any
events or circumstances arising in connection therewith); provided that, Dealer
will not be required to provide any such Price Adjustment if Dealer determines,
in good faith, that it would not be practicable to do so using reasonable
efforts and/or it would not be advisable to do so with respect to any applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer. Counterparty agrees to pay the reasonable and
documented fees and expenses of legal counsel to Dealer (which may include,
without limitation, special counsel in connection with certain matters under the
law of any applicable foreign jurisdiction) in connection with any such
indicative, non-binding price or Price Adjustment, as applicable, and any
determinations in connection therewith, at such times, and from time to time, as
requested by Dealer.
(w)
Tax Forms. (a) Parent shall provide to Dealer a valid U.S. Internal Revenue
Service (“IRS”) Form W-8BEN-E on or before the date of execution of this
Confirmation and will promptly tender an updated IRS Form W-8BEN-E or other
applicable IRS Form if the previously tendered IRS Form W-8BEN-E becomes
obsolete or incorrect Counterparty shall provide to Dealer a valid IRS Form W-9
on or before the date of



32

--------------------------------------------------------------------------------





execution of this Confirmation and will promptly tender an updated IRS Form W-9
or other applicable IRS Form if the previously tendered IRS Form W-9 becomes
obsolete or incorrect.


(b) Dealer shall provide Counterparty a valid IRS Form W-8IMY with attached W-9
on or before the date of execution of this Confirmation and will promptly tender
an updated IRS Form W-8IMY with attached W-9 or applicable IRS Form if the
previously tendered IRS Form becomes obsolete or incorrect.
(x)
FATCA. “Indemnifiable Tax” as defined in Section 14 of the Agreement shall not
include any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.



(y)
Section 871 (m). Dealer and Counterparty hereby agree that the Agreement shall
be treated as a Covered Master Agreement (as that term is defined in the 2015
Section 871(m) Protocol) and the Agreement shall be deemed to have been amended
in accordance with the modifications specified in the Attachment to the 2015
Section 871(m) Protocol.



(z)
Counterparty acknowledges that it has not been solicited by Dealer, or any
person acting on behalf of Dealer, to enter into this Transaction but rather it
has independently approached Dealer, through Counterparty’s advisor, and invited
Dealer to bid competitively for this Transaction.



(aa)
U.S. Stay Regulations. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2,



33

--------------------------------------------------------------------------------





2018 (currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of this Confirmation, and for such purposes this
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of this Confirmation, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider.


“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81-8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.
(bb)
Method of Delivery.

Whenever delivery of funds or other assets is required hereunder by or to
Counterparty, such delivery shall be effected through DBSI. In addition, all
notices, demands and communications of any kind relating to the Transaction
between Dealer and Counterparty shall be transmitted exclusively through DBSI.
(cc)
Resolution Stay Protocol.



(i)
Subject to the above, the provisions set out in the Attachment to the ISDA 2015
Universal Resolution Stay Protocol as published by the International Swaps and
Derivatives Association on 4 November 2015 (“Protocol”), and any additional
Country Annex that has been published from time to time and to which
Counterparty has adhered are, mutadis mutandis, incorporated by reference, into
the Agreement as though such provisions and definitions were set out in full
herein, with any such conforming changes as are necessary to deal with what
would otherwise be inappropriate or incorrect cross-references. References in
the Protocol:





34

--------------------------------------------------------------------------------





(A)
the “Adhering Party” shall be deemed to be references to the parties to this
Agreement;



(B)
the “Adherence Letter” shall be deemed to be references to this Agreement;



(C)
the “Implementation Date” shall be deemed to be references to the date of this
Agreement; and



(D)
this Agreement shall be deemed a “Covered Agreement.”



(dd)
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that terms of the 2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Amendment”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and “each Protocol
Covered Agreement” shall be read accordingly), (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Amendment, and (v) the term “the parties” shall be construed as referring to
Dealer and the Counterparty. For the purposes of this Section:



(i)
Dealer is a Portfolio Data Sending Entity and the Counterparty is a Portfolio
Data Receiving entity;



(ii)
The Local Business Days for such purposes in relation to Dealer are New York,
London, Frankfurt, Tokyo and Singapore and in relation to Counterparty are New
York and Amsterdam;



(iii)
The provisions in this section shall survive the termination of the Transaction;
and

(iv)
The following are the applicable email addresses.



Portfolio Data:            Dealer: collateral.disputes@db.com
Company: James.Lightman@wright.com
Notice of discrepancy:    Dealer: collateral.disputes@db.com
Company: James.Lightman@wright.com
Dispute Notice:        Dealer: collateral.disputes@db.com


35

--------------------------------------------------------------------------------





Company: James.Lightman@wright.com
(ee)    NFC Representation Protocol.
(i)
The parties agree that the provisions set out in the Attachment to the ISDA 2013
EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol. In respect of
the Attachment to the Protocol, (i) the definition of “Adherence Letter” shall
be deemed to be deleted and references to “Adherence Letter” shall be deemed to
be to this Section 2 (and references to “the relevant Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into this Agreement”, (iii) references
to “Covered Master Agreement” shall be deemed to be references to this Agreement
(and each “Covered Master Agreement” shall be read accordingly), and (iv)
references to “Implementation Date” shall be deemed to be references to the date
of this Agreement.



(ii)
Counterparty confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.



(ff)    Transaction Reporting - Consent for Disclosure of Information.
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):
(i)
to the extent required by, or necessary in order to comply with, any applicable
law, rule or regulation which mandates Disclosure of transaction and similar
information or to the extent required by, or necessary in order to comply with,
any order, request or directive regarding Disclosure of transaction and similar
information issued by any relevant authority or body or agency (“Reporting
Requirements”); or



(ii)
to and between the other party’s head office, branches or affiliates; to any
person, agent, third party or entity who provides services to such other party
or its head office, branches or affiliates; to a Market; or to any trade data
repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.



“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.
“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.


36

--------------------------------------------------------------------------------





Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.
This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.


[Remainder of page left blank intentionally.]




37

--------------------------------------------------------------------------------








Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning by email to Dealer.
Very truly yours,
DEUTSCHE BANK AG, London Branch


By: /s/ Faiz Khan
Name:    Faiz Khan
Title:     Managing Director


By: /s/ John O’Dowd
Name:    John O’Dowd
Title:     Attorney in Fact
                            
DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction


By: /s/ Faiz Khan
Name:    Faiz Khan
Title:     Managing Director


By: /s/ John O’Dowd
Name:    John O’Dowd
Title:     Director




dbfootera03.jpg [dbfootera03.jpg]

--------------------------------------------------------------------------------






Accepted and confirmed
as of the Trade Date:
WRIGHT MEDICAL GROUP, INC.,
as Counterparty


By: /s/ Lance A. Berry     
Name: Lance A. Berry
Title: Executive Vice President, Chief
Financial and Operations Officer


WRIGHT MEDICAL GROUP N.V.,
as Parent


By: /s/ Lance A. Berry     
Name: Lance A. Berry
Title: Executive Vice President, Chief
Financial and Operations Officer






dbfootera03.jpg [dbfootera03.jpg]